In concurring in results in the opinion filed herein by Chief Justice Watts, we repeat the comment made in the case of Sallie Bess, In Re.Ben Bess, for our reasons for concurring therein, and add in this case:
The Governor has traveled in the path plainly prescribed by the Legislature by virtue of Article 3, § 27, of the Constitution. That the other two modes prescribed by the Constitution for the removal of an officer can only refer to and include state officers is patent, from the fact that it begins with the Governor, the highest officer, and other state executive officers, and by stopping with the judiciary, coming down the scale, giving the Legislature power to confer upon the Governor the right to remove other officers below that of the judiciary, who are not state officers. *Page 370